Citation Nr: 1446432	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  02-18 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than June 16, 1999, for the grant of a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had active service from April 1968 to June 1970, and from October 1974 to March 1982. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 1998 and March 2002 rating actions by the above Department of Veterans Affairs (VA) Medical and Regional Office Center (hereinafter "RO"). 

In a June 1998 rating decision, the RO awarded service connection for posttraumatic stress disorder (PTSD) and assigned a 10 percent disability rating, dated from March 3, 1998. Within one year thereafter, in June 1999, the Veteran submitted medical evidence in the form of a VA outpatient treatment record dated that same month, showing treatment for PTSD. As has been contended by the Veteran's attorney, this submission of a treatment record constituted new and material evidence with regard to the June 1998 rating decision. 

Since the evidence was submitted within one year of the notification of the June 1998 rating decision, and it is new and material to this claim, the Board found in its April 2007 decision that, under 38 C.F.R. § 3.156(b), the Veteran's claim remains open from that date.  Therefore, the Board then found that the Veteran's claim continues to be on appeal from the initial grant of service connection in June 1998.  Accordingly, the issues were recharacterized by the Board in April 2007 as entitlement to an initial evaluation in excess of the 10 percent assigned for PTSD for the interval from March 3, 1998, to June 15, 1999; entitlement to an initial evaluation in excess of 70 percent for PTSD from June 16, 1999; and entitlement to an effective date earlier than June 16, 1999, for TDIU.  The Board in the April 2007 decision granted a higher initial evaluation of 30 percent for the rating interval from March 3, 1998, to June 15, 1999, but denied a higher initial evaluation than the 70 percent assigned from June 16, 1999, and denied an effective date earlier than June 16, 1999, for TDIU. 

The Veteran appealed the April 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision in May 2009, in which it did not disturb the Board's April 2007 decision regarding initial ratings assigned for PTSD, but did vacate the Board's decision as to the issue of entitlement to an effective date earlier than June 16, 1999, for TDIU, and remanded that issue for further development.

The Veteran's claim was remanded by the Board in December 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2002 rating decision on appeal granted the Veteran a TDIU effective from June 16, 1999.  According to August 2006 and May 2010 letters from the Veteran's attorney, the Veteran seeks an earlier effective date of March 3, 1998 for the award of TDIU.  

A September 2011 rating decision granted the Veteran service connection and a 100 percent rating for coronary artery disease effective from August 16, 1996.  

The Board notes that VA General Counsel had previously issued a precedent opinion holding that a claim for TDIU may not be considered when a schedular 100-percent rating is already in effect.  See VAOPGCPREC 6-99 (June 7, 1999).  That is, the issue was essentially moot.  However, the opinion was withdrawn in November 2009 after the Court determined that there was an exception to the opinion when it decided Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an 'additional' disability of 60 percent or more ('housebound' rate).  See 38 U.S.C.A. § 1114(s).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU was potentially not moot.  

In this case the Veteran had been seeking TDIU prior to June 16, 1999 based on disabilities other than coronary artery disease.  Considering the service-connected disabilities other than coronary artery disease, the Veteran had a combined additional disability rating of 40 percent for his service-connected disabilities (PTSD, bilateral chondromalacia, and bilateral pes planus) from March 3, 1998 to June 16, 1999.  Because the combined disability rating (not including the 100 percent for coronary artery disease) was less than 60 percent prior to June 16, 1999, pursuant to Bradley the Veteran's claim for an earlier effective date for TDIU prior to June 16, 1999 is potentially not moot.

The Court's May 2009 Memorandum Decision states that the Veteran must be provided a new VA examination to assess when the appellant's PTSD first rendered him unemployable.  

The Board notes that the claims file indicates that in July 2014, the Veteran failed to report for a scheduled VA examination.  The Board is unable to determine from the claims file whether the Veteran was given adequate notice of the scheduled examination.  Furthermore, the Veteran was not provided notice of the consequences of failing to report for a scheduled VA examination without good cause may include denial of the claim.  Accordingly, the Veteran's claim must be remanded to provide the Veteran another opportunity to appear for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to submit additional evidence or information regarding his employability prior to June 15, 1999, to include any evidence of sheltered work, incapacity for competitive employment, medical or other opinions regarding disability interfering with work capacity, pay statements, etcetera.  All records and responses received should be associated with the claims file, and any indicated appropriate development undertaken. 

2.  Schedule the Veteran for a social and industrial survey examination by a licensed clinical social worker (LCSW).  The examiner should address the Veteran's previous employment and the reasons for leaving his prior jobs.  The social worker is instructed to do the following: 

a.  Contact with the employers and co-workers should be made, and the assistance of the Veteran in obtaining this information should be requested as needed.  Prior employment over the interval in question may include employment with the Veteran's family's grocery store.  Employment over the interval also includes part-time work as a country club security guard, as indicated by the Veteran in an affidavit signed in October 2009. 

b.  The social worker should then review the claims file including relevant medical and non-medical records, and provide an opinion as the earliest date at which the Veteran was not capable of obtaining or retaining substantially gainful employment in a non-sheltered work environment solely due to his service-connected PTSD, bilateral chondromalacia patellae, and bilateral pes planus disabilities, but not considering his coronary artery disability.  The social worker should discuss whether a June 16, 1999 VA psychiatric progress note supports a finding of unemployability due to PTSD prior to that date.  In providing this opinion, the social worker may consider the Veteran's level of education, special training, and previous work experience at the time when arriving at this conclusion, but factors such as age or impairment caused by any non-service-connected disabilities cannot be considered. 

c.  The social worker should note that from March 3, 1998 to June 16, 1999 the Veteran had a 30 percent rating for PTSD, a 10 percent rating for bilateral chondromalacia patellae, and a noncompensable rating for bilateral pes planus. 

d.  The social worker must provide a complete explanation and reasoning to support his/her conclusions, including the evidence relied upon for those conclusions. 

3.  Thereafter, if the RO finds that the evidence supports entitlement to an effective date earlier than June 16, 1999, for TDIU on an extraschedular basis, then the case should be sent to the Under Secretary for Benefits or the Director, Compensation and Pension Service (C&P), for consideration of the claim of entitlement to an effective date prior to June 16, 1999, for TDIU, under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b).  The RO should provide the Under Secretary for Benefits or the C&P Director a full statement as to the Veteran's service-connected disabilities, employment history, education and vocational attainment and all other factors having a bearing on the issue.  Actions taken thereafter should proceed in accordance with the directive of the Under Secretary for Benefits or the C&P Director. 

4.  The Veteran is hereby notified that it is his responsibility to report for all examinations, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



